UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22299 RENN GLOBAL ENTREPRENEURS FUND, INC. (Exact name of registrant as specified in charter) 8080 N. Central Expressway, Suite 210, Dallas, TX 75206 (Address of principal executive offices)(Zip Code) Russell Cleveland 8080 N. Central Expressway, Suite Dallas, TX 75206 (Name and address of agent for service) Registrant’s telephone number, including area code: (214) 891-8294 Date of fiscal year end:December 31 Date of reporting period:March 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. RENN Global Entrepreneurs Fund, Inc. Portfolio of Investments First Quarter Report March 31, 2012 (unaudited) Item 1. SCHEDULE OF INVESTMENTS Unaffiliated Investments Shares or Principal Amount Company Cost Value(12) CONVERTIBLE BONDS – 3.96% (6) Business Services – 2.59% $ Pipeline Data, Inc. 10% Maturity June 29, 2011 (11) $ $ Crude Petroleum & Natural Gas– 1.37% PetroHunter Energy Corporation 8.5%Maturity November 5, 2012 Semiconductors and Related Devices– 0.00% Dynamic Green Energy Limited 7% Maturity June 10, 2011 (1)(11)(13) 0 Total Unaffiliated Convertible Bonds OTHER SECURITIES – 13.47% (3)(6) CONVERTIBLE PREFERRED EQUITIES Communications Service – 13.47% AnchorFree, Inc. Series A Convertible Preferred (1)(16) Total Unaffiliated Convertible Preferred Equities COMMON EQUITIES – 55.02% (3)(6) Advertising – 1.52% SearchMedia Holdings Ltd Biological Products – 0.24% Hemobiotech Business Services, NEC – 2.53% Global Axcess Corporation Business Services – 4.93% Points International, Ltd. (5) Canned, Frozen & Preserved Fruit, Veg & Food Specialties – 0.69% SkyPeople Fruit Juice, Inc. Crude Petroleum & Natural Gas – 0.11% PetroHunter Energy Corporation Detective, Guard and Armored Car Services – 0.00% Murdoch Security & Investigations, Inc. (1)(14) 0 Electronic Components & Accessories – 5.01% COGO Group, Inc.(5) 1 RENN Global Entrepreneurs Fund, Inc. Portfolio of Investments First Quarter Report March 31, 2012 (unaudited) SCHEDULE OF INVESTMENTS Unaffiliated Investments (continued) Shares or Principal Amount Company Cost Value(12) COMMON EQUITIES (continued) Electronic Industrial Apparatus – 2.54% Hollysys Automation Technologies Ltd (5) $ $ Home Health Care Services – 18.57% Acadia Healthcare Co. Inc.(Formerly PHC, Inc.) (5) Household Audio & Video Equipment – 2.20% Aurasound, Inc. Pharmaceutical Preparations – 4.67% Flamel Technologies (5) Surgical & Medical Instruments & Apparatus – 9.90% Bovie Medical Corporation (5) Wholesale – Electronic Parts & Equipment – 2.11% SinoHub, Inc. Total Unaffiliated Common Equities MISCELLANEOUS SECURITIES – 1.44% (3)(6) Household Audio & Video Equipment – 1.44% Aurasound Inc. warrant to buy (7) 0 Total Unaffiliated Miscellaneous Securities 0 TOTAL UNAFFILIATED INVESTMENTS (cost for Income Tax Purpose) $ $ Aggregate Gross Unrealized Appreciation of all Unaffiliated Securities $$ AggregateGross Unrealized Depreciation of all Unaffiliated Securities $$ Net Unrealized Appreciation/Depreciation of all Unaffiliated Securities $$ 2 RENN Global Entrepreneurs Fund, Inc. Portfolio of Investments First Quarter Report March 31, 2012 (unaudited) SCHEDULE OF INVESTMENTS Affiliated Investments Shares or Principal Amount Company Cost Value(12) OTHER SECURITIES – 9.17% (2)(3)(6) CONVERTIBLE PREFERRED EQUITIES Non-Operating Establishments –0.01% Integrated Security Systems, Inc. Preferred D (10)(15) $ $ Semiconductor& Related Devices – 9.16% Plures Technologies, Inc., Series A Preferred (4) Total Affiliated Other Securities COMMON EQUITIES – 26.55% (2)(3)(6) Direct Mail & Advertising – 11.06% Access Plans Inc. Non-Operating Establishments – 12.18% Integrated Security Systems, Inc.(10)(15) Semiconductor &Related Devices–3.31% Plures Technologies, Inc., (formerly CMSF Corp.) (4) Total Affiliated Common Equities MISCELLANEOUS SECURITIES – 0.08% (2)(3)(6) Direct Mail & Advertising– 0.08 % Access Plans Inc., options to buy (8) 0 Access Plans Inc., options to buy (9) 0 Total Affiliated Miscellaneous Securities 0 TOTAL AFFILIATED INVESTMENTS TOTAL UNAFFILIATED INVESTMENTS 12,697,778 TOTAL INVESTMENTS $ $ 12,037,296 OTHER ASSETS AND LIABILITIES – (9.69%) 0 TOTAL NET ASSETS $ $ 10,974,451 3 RENN Global Entrepreneurs Fund, Inc. Portfolio of Investments First Quarter Report March 31, 2012 (unaudited) INFORMATION REGARDING AFFILIATED/RESTRICTED SECURITIES (2)(3)(6) % of Affiliated / Restricted Security Date(s) Acquired Cost 12/31/11 Cost 3/31/12 Value (12) 3/31/12 Net Assets Access Plans Inc. 8/31/01- Common Equity 3/25/11 $ 2,209,925
